DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the amendments filed on 08/04/2022.  
The terminal disclaimer filed on 08/04/2022 has been entered and approved.
The previous 35 USC 112 rejection of claims are withdrawn in view of the Applicant’s claim amendments.
This action has been made FINAL.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Applicant alleges the following: “Cortright cannot, and does not, teach a system for accessing an interface of a messaging application at any arbitrary instance by a swipe gesture provided from OUTSIDE of a touchscreen towards inside of the touchscreen because the screen of Cortright's device is not a touchscreen.”.  The examiner is not persuaded. The combination of Cortright and Taine discloses the Applicant’s claim lanague of “wherein said swipe gesture is provided from outside the touch screen towards inside the touch screen” in Paragraphs 0078; 0097-0099 of Taine.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Applicant alleges the following: “In regard to the above, prior art Courtright is irrelevant to the claims 16 and 27 of the current patent application, therefore, cannot be combined with any other prior art having a touch screen for demonstrating an obviousness in regard to the amended claims 16 and 27 of the current application.”.  The examiner is not persuaded.  In this case, we find such a modification of an old process using a new process to be obvious.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007), the Supreme Court held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 416; see also id. at 417 (“If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.”); In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) (“It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.” (citations omitted)).  The examiner does not find that the evidence shows having a display that is not touchscreen to be “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418). Accordingly, the Examiner' s maintains the rejection.
Applicant alleges the following: “Nowhere in his entire patent application, Taine has referred to a system/problem for initiating a chat an any arbitrary instance. Taine never shows or describes that a user can, at any instance, provide a swipe gesture from OUTSIDE of a touchscreen towards inside of the touchscreen for displaying an interface of a messaging application for initiating a chat. Such system/problem is not addressed in the patent application of Taine, therefore, Taine has no reason or motivation to provide a solution for a problem which is not mentioned in Taine's patent application, at all.”.  The examiner is not persuaded. The Applicant’s argument is related to a claim limitation that is not supported by the written disclosure (See pending 35 USC 112 New Matter Rejection).  Moreover, the combination of Cortright and Taine discloses the Applicant’s claim lanague of “wherein said swipe gesture is provided from outside the touch screen towards inside the touch screen” in Paragraphs 0078; 0097-0099 of Taine.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16 and 27 recites “outside the touch screen towards inside the touch screen”.  However, the original description is completely silent and fails to provide a written description of the newly amended claim language.  Therefore, this claim is rejected for containing NEW MATTER.  The examiner suggests amending the claims to include lanague that is consistent with the originally filed specification.
Claim 41 recites “wherein a width of said window is less than 20 pixels”.  However, the original description is completely silent and fails to provide a written description of the newly amended claim language.  Therefore, this claim is rejected for containing NEW MATTER.  The examiner suggests amending the claims to include lanague that is consistent with the originally filed specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 20-28, 30, 31, 36-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cortright et al, US20140289647 (hereafter Cortright) in view of Taine, US20170324624.
Claim 16:
Cortright discloses a messaging system using a network (See Abstract & Figure 1, Item 105 & Figure 4 & Paragraphs 0017; 0035).  However, Cortright failed to disclose a “swipe gesture”, “touch screen” and “wherein said window does not contain a choice of controls for selection”.  However, Taine discloses this feature in Paragraph 0078, 0087, 0097-0099 & Figure 7.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cortright by the teachings of Taine to more effectively “allow a seamless user experience, while accepting a call to cause minimal interference with the user's current activities” (See Taine Background of the Invention).  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Cortright and Taine discloses the following:
a device of a first user, said device having a processor (See Cortright Figure 1, Item 104 & Paragraph 0018) and a touch screen (See Taine Paragraph 0078); 
a first application running within said device, wherein an interface of said first application (“Each client device within client devices 102-104 may include a messaging application configured to send and/or receive a message to/from another computing device employing another mechanism, including, but not limited to instant messaging (IM), email, Short Message Service (SMS), Multimedia Message Service (MMS), internet relay chat (IRC), miRC, Jabber, and the like. Client devices 102-104 may further include a browser application that is configured to send, receive, and display web pages, and the like. The browser application may be configured to receive and display graphics, text, multimedia” See Cortright Paragraph  0019 – Note: the “first application” of the Applicant is the same as Cortright’s teachings of a “browser application”) is displayed on the touch screen (See Taine Paragraph 0078); 
and a messaging application, simultaneously with and regardless of the first application, running within said device (“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Cortright Paragraph s 0019; 0035 & Figure 4 – Note: the browser window 302 is “simultaneously” displayed with the messaging toolbar 404); 
wherein a window in form a narrow line related to said messaging application running in the background (“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Cortright Paragraph s 0019; 0035 & Figure 4 – Note: the browser window 302 is “simultaneously” displayed with the messaging toolbar 404), and regardless of a message received from said network, is available on and along an edge of said touch screen (See Taine Paragraph 0078) simultaneously with the interface of said first application (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Cortright Paragraph  0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window) wherein said window does not contain a choice of controls for selection (See Taine Paragraph 0087 & Figure 7); 
wherein upon providing a swipe gesture (See Taine Paragraph 0097-0099), by said first user (See Cortright Figure 1, Item 104 & Paragraph 0018), from said window towards inside the touch screen (See Taine Paragraph 0078), a list of contacts related to said messaging application is presented, by the processor, on said touch screen (See Taine Paragraph 0078) such that said first user can select a contact from said list of contacts (“When the user selects message control 410, the IM client also displays a list of computing options such as a contact list 415.” See Cortright Paragraph 0034) and shares a message with the selected contact (See Cortright Paragraphs 0018-0019) and
wherein said swipe gesture (See Taine Paragraph 0097-0099) is provided from outside the touch screen towards inside the touch screen (See Taine Paragraph 0078) wherein said gesture at first touches said window when entering inside (See Cortright Figure 1, Item 104 & Paragraph 0018; 0032) said touch screen (See Taine Paragraph 0078).
Claim 18:
The combination of Cortright and Taine discloses wherein said window is in form of an invisible line (“overlay module 254 works with messaging application 252 to manage display of interface overlays” See Cortright Figure 4 & Paragraph 0029).
Claim 20:
The combination of Cortright and Taine discloses wherein upon selecting a contact from said list of contacts, a chat interface (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Cortright Paragraphs 0012; 0039) is presented on said touch screen (See Taine Paragraph 0078).
Claim 21:
The combination of Cortright and Taine discloses wherein said gesture is provided in a predefined direction (See Cortright Figure 1, Item 104 & Paragraph 0018; 0032) on the touch screen (See Taine Paragraph 0078) and wherein upon providing a swipe gesture (See Taine Paragraph 0097-0099) by said first user, from said window in another predefined direction, a function other than presenting said contact list (“contact list 415.” See Cortright Paragraph 0034) is executed by said processor (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Cortright Paragraph s 0012; 0039).
Claim 22:
The combination of Cortright and Taine discloses wherein said function is displaying an interface of a camera of said device permitting to take a photo or a video instantly (“video display adapter 214” See Cortright Paragraph  0026).
Claim 23:
The combination of Cortright and Taine discloses said chat interface includes an interface for creating or selecting a message content, by said first user (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Cortright Paragraph s 0012; 0039), and sharing it with a contact selected by the first user from the list of contacts (“send, receive, and manage messages” See Cortright Paragraph 0024).
Claim 24:
The combination of Cortright and Taine discloses wherein said created or selected message content is at least one of, an image, a video, a text and an advertisement (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Cortright Paragraph s 0012; 0039).
Claim 25:
The combination of Cortright and Taine discloses wherein on a touch screen (See Taine Paragraph 0078) of a device (See Cortright Figure 1, Item 103/104 & Paragraph 0018) of a second user receiving said message content, a notification button corresponding to said message content is displayed and wherein upon interacting with said notification button, by said second user, said message content is displayed on the touch screen (See Taine Paragraph 0078) of the device of the second user (“The user may choose to indicate that the user is available to accept messages” See Cortright Paragraph s 0033-0034).
Claim 26:
The combination of Cortright and Taine discloses wherein said list of contacts is displayed above at least a portion of said interface of said first application which is displayed (“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Cortright Paragraph s 0019; 0035 & Figure 4 – Note: the messaging toolbar 404 is displayed above/overlaid on top of the browser window 302) on said touch screen (See Taine Paragraph 0078).
Claim 27:
Cortright discloses, messaging system using a network (See Abstract & Figure 1, Item 105 & Figure 4 & Paragraphs 0017; 0035). However, Cortright failed to disclose a “swipe gesture” and “touch screen”.  However, Taine discloses this feature in Paragraphs 0078, 0087, 0097-0099 & Figure 7.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cortright by the teachings of Taine to more effectively “allow a seamless user experience, while accepting a call to cause minimal interference with the user's current activities” (See Taine Background of the Invention).  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Cortright and Taine discloses the following:
a device of a first user, said device having a processor (See Cortright Figure 1, Item 103/104 & Paragraph 0018) and a touch screen (See Taine Paragraph 0078);
a first application running within said device, wherein an interface of said first application occupies substantially an entire surface (“Each client device within client devices 102-104 may include a messaging application configured to send and/or receive a message to/from another computing device employing another mechanism, including, but not limited to instant messaging (IM), email, Short Message Service (SMS), Multimedia Message Service (MMS), internet relay chat (IRC), miRC, Jabber, and the like. Client devices 102-104 may further include a browser application that is configured to send, receive, and display web pages, and the like. The browser application may be configured to receive and display graphics, text, multimedia” See Cortright Paragraph  0019 – Note: the “first application” of the Applicant is the same as Cortright’s teachings of a “browser application”) of the touch screen (See Taine Paragraph 0078);
a messaging application running within said device simultaneously with and regardless of said first application (“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Cortright Paragraph s 0019; 0035 & Figure 4 – Note: the browser window 302 is “simultaneously” displayed with the messaging toolbar 404); 
and a window in form of a narrow bar related to said messaging application (See Cortright Figure 4, Item 404), said window, regardless of the network, is located on and along an edge of said touch screen (See Taine Paragraph 0078) simultaneously with the interface of said first application (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Cortright Paragraph  0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window); 
wherein upon providing a swipe gesture (See Taine Paragraph 0097-0099) from said window towards inside (See Cortright Figure 1, Item 103/104 & Paragraph 0018) the touch screen (See Taine Paragraph 0078), by said first user, a plurality of icons each corresponding to an advertisement are downloaded from a server and presented (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraphs 0023; 0034), by said processor, on said touch screen (See Taine Paragraph 0078) wherein said swipe gesture (See Taine Paragraph 0097-0099) is provided from outside the touch screen towards inside the touch screen (See Taine Paragraph 0078) and wherein said gesture at first touches said window (See Cortright Figure 1, Item 104 & Paragraph 0018) when entering inside said touch screen (See Taine Paragraph 0078), and 
wherein at least one advertisement from said plurality of advertisements is selected (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph s 0023; 0034) by said first user by interacting with a corresponding icon (See Cortright Paragraph 0040) and wherein upon interacting with a send button (“send, receive, manage messages” See Paragraph 0024), said at least one advertisement is shared with at least a second user of said messaging application within said network (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph s 0023; 0034). 
Claim 28:
The combination of Cortright and Taine discloses said window is in form of a line located on and along the edge (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Cortright Paragraph 0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window) of the touch screen (See Taine Paragraph 0078).
Claim 30:
The combination of Cortright and Taine discloses wherein upon receiving the selected advertisement by a device of the second user (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph s 0023; 0034), an interactable notification icon (“A user may start the messaging system by selecting an icon” See Cortright Paragraph  0040) is displayed on or near an edge of a touch screen (See Taine Paragraph 0078) of the device of the second user (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Cortright Paragraph  0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window).
Claim 31:
The combination of Cortright and Taine discloses upon providing an interaction, by said second user with said icon (“A user may start the messaging system by selecting an icon” See Cortright Paragraph  0040), a corresponding advertisement is displayed on the touch screen (See Taine Paragraph 0078) of the device of the second user (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph s 0023; 0034).
Claim 36:
The combination of Cortright and Taine discloses said window is permanently available on the touch screen (See Taine Paragraph 0078) while the interface the first application is displayed (“Each client device within client devices 102-104 may include a messaging application configured to send and/or receive a message to/from another computing device employing another mechanism, including, but not limited to instant messaging (IM), email, Short Message Service (SMS), Multimedia Message Service (MMS), internet relay chat (IRC), miRC, Jabber, and the like. Client devices 102-104 may further include a browser application that is configured to send, receive, and display web pages, and the like. The browser application may be configured to receive and display graphics, text, multimedia” See Cortright Paragraph  0019 – Note: the “first application” of the Applicant is the same as Cortright’s teachings of a “browser application”) on the touch screen (See Taine Paragraph 0078).
Claim 37:
The combination of Cortright and Taine discloses said window is invisible (“overlay module 254 works with messaging application 252 to manage display of interface overlays” See Cortright Figure 4 & Paragraph 0029).
Claim 38:
The combination of Cortright and Taine discloses wherein said notification icon includes an alerting means to inform the second user that the received notification icon is related to an advertisement (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph 0023; 0034).
Claim 39:
The combination of Cortright and Taine discloses wherein the interface of said first application occupies substantially an entire surface (See Cortright Paragraph 0035 & Figure 4) of the touch screen (See Taine Paragraph 0078).
Claim 40:
The combination of Cortright and Taine discloses wherein said window is permanently available on the touch screen (See Taine Paragraph 0078) while the interface of the first application is displayed (See Cortright Paragraph 0035 & Figure 4) on the touch screen (See Taine Paragraph 0078).
Claim 41:
The combination of Cortright and Taine discloses wherein a width of said window is less than 20 pixels (“display characteristics may include differing sizes” See Cortright Paragraph 0037)1.
Claim 43:
The combination of Cortright and Taine discloses wherein the shared advertisement is in form of an URL to said advertisement (See Cortright Paragraph 0023).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150234546 discloses a method for quickly displaying a Skype contacts list, and in particular relates to a method for quickly displaying a Skype contacts list where a user is allowed to access a Skype contacts menu interface promptly and conveniently.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 6, 2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See above 35 USC 112 New Matter Rejection